IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CHARLES P. DANIELS AND IMRAN DALVI, : No. 593 MAL 2019
                                    :
                Petitioners         :
                                    : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
          v.                        :
                                    :
                                    :
ATLANTIC COMMUNITY BANKERS BANK :
AND JON EVANS,                      :
                                    :
                Respondents         :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.